DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lens” and “a lens structure” without relating the two elements of the claims; it is unclear and indefinite whether the elements are the same element or different elements and if the remaining limitations further defining ‘a lens structure’ also apply to ‘a lens’ of the claim since ‘a lens structure’ does not seek antecedent basis from ‘a lens’. A skilled artisan would not be clearly apprised of whether the elements are separate or the same thus causing confusion regarding the limitations.
Claim 5 recites “a first lens structure” and “a second lens structure” without clearly defining the relationship of “a lens structure” of claim 1 and thus causing confusion regarding whether the ‘first lens structure’ and the ‘second lens structure’ and 
Claim 14 recites “of the at least two electromagnetic waves that have passed through the lens structure…the at least two electromagnetic waves emitted by the antenna units” which is unclear because claim 11 defines ‘the two electromagnetic waves’ as one wave having passed through the lens structure and the other wave being transmitted from the antenna unit. Therefore it is unclear and indefinite what the limitation is attempting to limit the two electromagnetic waves thereto; a skilled artisan would not be apprised of which two electromagnetic waves are being referred to or compared to in the comparison of correlation levels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170256847 A1 (hereinafter “Vollmer”).
Claim 1: Vollmer teaches an antenna apparatus (e.g., see 20, 30, 40 in FIGS. 15-21) including a lens (e.g., see lens 23, 33, 44; see Para. 182), the antenna apparatus 
	Claim 2: Vollmer teaches the antenna apparatus of claim 1, wherein the plurality of antenna units are configured to emit corresponding electromagnetic waves having the same polarizations or the same radiation patterns (e.g., antenna units 21, 22 in FIG. 15 having the same structure and polarization and/or radiation pattern being all the same antenna units).
	Claim 3: Vollmer teaches the antenna apparatus of claim 1, wherein the plurality of antenna units are configured to emit corresponding electromagnetic waves having different polarizations or different radiation patterns (e.g., antenna units 31, 32 or 41, 42, 43 in FIGS. 18-21 having different polarizations arranged in different directions and/or having different radiation patterns being structurally different antenna units).
	Claim 4: Vollmer teaches the antenna apparatus of claim 1, wherein the lens structure is attached to or spaced by a predetermined distance from the at the least one antenna unit (e.g., as shown in Figures).
	Claim 5: Vollmer teaches the antenna apparatus of claim 1, wherein, a first lens structure corresponds to a first antenna unit of the plurality of antenna units, a second lens structure corresponds to second antenna unit of the plurality of antenna units, and 
	Claim 6: Vollmer teaches a method for communication with the use of a lens antenna (e.g., see 20, 30, 40 in FIGS. 15-21), the method comprising: emitting, by each antenna units of a plurality of antenna units (e.g., see antenna units 21, 22, 31, 32, 41, 42, 43), a corresponding electromagnetic wave (being antennas); allowing each of the electromagnetic waves to pass through a corresponding lens structure of a plurality of lens structures (e.g., see lens 23, 33, 44; see Para. 182); and forming a communication channel (e.g., see Para. 81-82, 85) from at least two electromagnetic waves chosen among the electromagnetic waves that have phases changed as a result of passing through corresponding lens structures (e.g., see Para. 11, 155), wherein refractive indices of different lens structures, from the plurality of lens structures, differ from one another (wherein 23, 33, 44 alters the phase of the antenna units 21, 31, 41; e.g., see Paras. 68-69, 76, 90 wherein the dielectric body height influences the refractive index as shown in FIGS. 7-8, 16-17).
Claim 8: Vollmer teaches the method of claim 6, wherein the emitting includes emitting said electromagnetic waves having the same radiation pattern (e.g., antenna units 21, 22 in FIG. 15 having the same structure, radiation pattern being all the same antenna units).
	Claim 9: Vollmer teaches the method of claim 6, wherein the emitting includes emitting at least two electromagnetic waves that have different radiation patterns (e.g., 
	Claim 10: Vollmer teaches the method of claim 6, wherein a correlation level of the electromagnetic waves which are passed through the lens structure is lower than a correlation level of the electromagnetic waves which are emitted by the antenna units (e.g., see Para. 183).
	Claim 11: Vollmer teaches a method for communication with the use of a lens antenna (e.g., see 20, 30, 40 in FIGS. 15-21), the method comprising: emitting, by each of a plurality of antenna units (e.g., see antenna units 21, 22, 31, 32, 41, 42, 43), a corresponding initial electromagnetic wave (being antennas); transmitting some of the initial electromagnetic waves through a lens structure (e.g., see lens 23, 33, 44; see Para. 182); and forming a communication channel from at least two electromagnetic waves chosen among the initial electromagnetic waves (e.g., waves transmitting from 22) and electromagnetic waves that phase of which have been changed as a result of said transmitting (e.g., waves transmitted from 21; e.g., see Para. 81-82, 85; wherein 23, 33, 44 alters the phase of the antenna units 21, 31, 41).
Claim 13: Vollmer teaches the method of claim 11, wherein the forming the communication channel includes forming the communication channel from the at least two electromagnetic waves that have different radiation patterns (e.g., the radiation pattern of 21 would be different from 22 which refracts the waves through the lens, both of from which the communication channel is formed).
	Claim 14: Vollmer teaches the method of claim 11, wherein a correlation level of the at least two electromagnetic waves that have passed through the lens structure is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of US 20180316090 A1 (hereinafter “Foo”).
	Claim 7: Vollmer does not explicitly teach the method of claim 6, further comprising: performing a multiple-input multiple-output (MIMO) scheme communication with the use of at least two the electromagnetic waves.
However Foo teaches an antenna apparatus (e.g., see 100 in FIG. 1-4) comprising: a plurality of antenna units (e.g., see 118) and a lens structure (e.g., see 102, 116, 128) configured to change a phase of an electromagnetic wave emitted by at least one antenna unit of the plurality of antenna units (e.g., see Para. 26), wherein the lens structure is configured to change the phase such that radiation patterns of different antenna units, from the plurality of antenna units, differ from each other (e.g., see Para. 33); further comprising: performing a multiple-input multiple-output (MIMO) scheme communication with the use of at least two the electromagnetic waves (e.g., see Para. 36, claim 4 ,16).

Claim 12: Vollmer does not explicitly teach the method of claim 11, further comprising performing a multiple-input multiple-output (MIMO) scheme communication using the at least two electromagnetic waves.
However Foo teaches an antenna apparatus (e.g., see 100 in FIG. 1-4) comprising: a plurality of antenna units (e.g., see 118) and a lens structure (e.g., see 102, 116, 128) configured to change a phase of an electromagnetic wave emitted by at least one antenna unit of the plurality of antenna units (e.g., see Para. 26), wherein the lens structure is configured to change the phase such that radiation patterns of different antenna units, from the plurality of antenna units, differ from each other (e.g., see Para. 33); further comprising: performing a multiple-input multiple-output (MIMO) scheme communication with the use of at least two the electromagnetic waves (e.g., see Para. 36, claim 4 ,16).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement performing a multiple-input multiple-output (MIMO) scheme communication with the use of at least two the electromagnetic waves of Vollmer as taught by Loo in order to implement a scheme communication which enables multiple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAL PATEL/Examiner, Art Unit 2845